In a negligence action to recover damages for personal injury sustained by the female plaintiff, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County, dated July 14,1961, and thereafter entered in Dutchess County, as conditionally granted its motion to dismiss the action by reason of plaintiffs’ failure to serve a complaint and to diligently prosecute the action; the condition being the plaintiffs’ failure to serve a complaint, to complete pretrial proceedings and to notice the case for trial within 60 days. The appeal relates only to the imposition of such conditions; defendant contends that its motion to dismiss should have been granted unconditionally. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.